Filed 1/3/20
               CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

JAMES SAFECHUCK,                         B284613

       Plaintiff and Appellant,          (Los Angeles County
                                         Super. Ct. No. BC545264)
       v.

MJJ PRODUCTIONS, INC., et al.,

   Defendant and Respondent.
WADE ROBSON,                             B288036

       Plaintiff and Appellant,          (Los Angeles County
                                         Super. Ct. No. BC508502)
       v.

MJJ PRODUCTIONS, INC., et al.,

       Defendant and Respondent.

      APPEAL from judgments of the Superior Court of Los
Angeles County. Mitchell L. Beckloff, Judge. Reversed and
remanded.
      Manly, Stewart & Finaldi, John C. Manly, Vince W.
Finaldi, Alexander E. Cunny; Esner, Chang & Boyer, Holly N.
Boyer and Steffi A. Jose for Plaintiffs and Appellants.
      Kinsella Weitzman Iser Kump & Aldisert, Howard L.
Weitzman, Jonathan P. Steinsapir, Aaron C. Liskin, Katherine T.
Kleindienst; Greines, Martin, Stein & Richland and Alana H.
Rotter for Defendants and Respondents.
                 _____________________________

       These appeals involve allegations of a disturbing, years-
long pattern of child sexual abuse by international superstar
Michael Jackson. The truth of those allegations is not at issue
here. Instead, we must decide whether plaintiffs Wade Robson
and James Safechuck waited too long to sue, not Jackson himself
(who died over a decade ago), but two of Jackson’s corporations,
MJJ Productions, Inc. and MJJ Ventures, Inc., for their
involvement in Jackson’s alleged abuse of Robson and Safechuck.
       This timeliness issue had been litigated under a prior
version of Code of Civil Procedure section 340.1 (section 340.1)
that required claims of childhood sexual abuse against third-
party nonperpetrators to be filed by a victim’s 26th birthday
unless the claims fell within a narrow exception. Robson and
Safechuck sued after their 26th birthdays, and the trial court
concluded their claims were untimely because they did not fall
within this exception. Effective January 1, 2020, however,
section 340.1 was amended to allow a victim to bring claims of
childhood sexual assault against third-party nonperpetrators
until the victim’s 40th birthday. (§ 340.1, as amended by Stats
2019, Ch. 861, §1.) Safechuck and Robson both sued before their
40th birthdays, and the corporations do not dispute the revised
statute applies to their nonfinal cases. We reverse the judgments
in the corporations’ favor and remand for further proceedings.
We decline to address any other issues.




                                2
                         BACKGROUND
      Robson has appealed the trial court’s grant of summary
judgment to the corporations, while Safechuck has appealed
judgment after the sustaining of a demurrer. Both cases present
the same basic legal question involving the timeliness of their
claims, so we have consolidated their appeals for the purposes of
this opinion.1
      Robson’s Case
      Robson was born in 1982 in Australia. Robson claims that
starting in 1990 and continuing over the next seven years until
he was 14, Jackson sexually molested him. According to Robson,
the abuse involved fondling, kissing, giving and receiving oral
sex, and one incident during which Jackson attempted to engage
in anal sex with him. During the years of abuse, Jackson
instructed Robson not to tell anyone about the sexual acts
between them.
      Jackson died on June 25, 2009. Robson filed the instant
lawsuit in May 2013, when he was 30 years old. As of the
operative fourth amended complaint, he named Jackson’s
corporations MJJ Productions, Inc. and MJJ Ventures, Inc. as
third-party nonperpetrator defendants. MJJ Productions was
formed in 1979 as one of Jackson’s “loan-out corporations”
furnishing his services as an artist. MJJ Ventures was formed in
1991 to hold Jackson’s interest in a joint venture between him


1      Plaintiffs have requested we take judicial notice of the
legislative history of the various bills that have amended section
340.1 over the years, including the most recent amendment to the
statute. The corporations requested judicial notice of documents
filed in probate proceedings related to Jackson’s estate. We deny
the requests as unnecessary to our decision.




                                3
and his recording label, which exploits various artists’ sound
recordings. Robson’s complaint alleged claims against the
corporations for (1) intentional infliction of emotional distress;
(2) negligence; (3) negligent supervision; (4) negligent
retention/hiring; (5) negligent failure to warn, train, or educate;
and (6) breach of fiduciary duty.
       The corporations moved for summary judgment on statute
of limitations grounds pursuant to the version of section 340.1
then in effect. The trial court granted the motion because Robson
filed his claims after his 26th birthday and they did not fall
within the narrow exception extending the time to file claims
against third-party nonperpetrators.
       Safechuck’s Case
       Safechuck was born in 1978. He met Jackson in late 1986
or early 1987 while working on a commercial featuring Jackson.
In 1988, 10-year-old Safechuck and his mother spent six months
with Jackson on tour. Safechuck alleged that during the tour and
continuing through 1992, Jackson abused him hundreds of times.
According to Safechuck, Jackson kissed Safechuck’s genitals, had
Safechuck rub and suck Jackson’s nipples as he masturbated,
had Safechuck “bend over on all fours and then [Jackson] would
grab [Safechuck’s] butt cheeks and spread them open with one
hand, and masturbate himself with the other,” and inserted his
finger into Safechuck’s anus on two occasions. Jackson
instructed Safechuck never to tell anyone about the abuse and
deny the abuse if asked.
       Safechuck filed his original complaint on May 9, 2014,
when he was 36 years old. In his operative third amended
complaint, Safechuck alleged the same claims against the third-
party corporations as Robson, namely (1) intentional infliction of




                                4
emotional distress; (2) negligence; (3) negligent supervision;
(4) negligent retention/hiring; (5) negligent failure to warn, train,
or educate; and (6) breach of fiduciary duty.
       The corporations demurred to the complaint. The trial
court sustained the demurrer without leave to amend for the
same reasons it granted summary judgment against Robson—the
claims were time-barred and did not fall within the exception to
the age 26 cutoff for third-party nonperpetrator claims contained
in section 340.1 then in effect.
                             DISCUSSION
       When plaintiffs filed their lawsuits, section 340.1 set age 26
as the cut off for filing claims of childhood sexual abuse against
third-party nonperpetrator defendants like the corporations here.
(Former § 340.1, subd. (b)(1), eff. until Dec. 31, 2019.) In the
prior version of the statute, a narrow exception permitted third-
party claims to be filed beyond age 26 but within three years of
discovery if a defendant “knew or had reason to know, or was
otherwise on notice, of any unlawful sexual conduct by an
employee, volunteer, representative, or agent, and failed to take
reasonable steps, and to implement reasonable safeguards, to
avoid acts of unlawful sexual conduct in the future by that
person, including, but not limited to, preventing or avoiding
placement of that person in a function or environment in which
contact with children is an inherent part of that function or
environment.” (Former § 340.1, subd. (b)(2), eff. until Dec. 31,
2019.) Plaintiffs filed their lawsuits after their 26th birthdays, so
their claims against the corporations were only timely if they fell
within this provision. The trial court granted judgment for the
corporations in both cases, concluding their claims did not.




                                 5
      Effective January 1, 2020, Senate Bill 218 amended section
340.1 to extend the time for victims to bring claims of childhood
sexual assault2 against third-party nonperpetrators from age 26
to age 40. (§ 340.1, subd. (a)(2)–(3).)3 The revised statute
retained the exception to this limitation period for third-party
claims and allowed those claims to be filed within five years of
discovery if the defendant “knew or had reason to know, or was
otherwise on notice, of any misconduct that creates a risk of
childhood sexual assault by an employee, volunteer,


2      The statute relabeled childhood sexual abuse as
“ ‘Childhood sexual assault,’ ” defined as acts proscribed by
enumerated Penal Code provisions. (§ 340.1, subd. (d).)
3      The revised subdivision (a) states in full: “(a) In an action
for recovery of damages suffered as a result of childhood sexual
assault, the time for commencement of the action shall be within
22 years of the date the plaintiff attains the age of majority or
within five years of the date the plaintiff discovers or reasonably
should have discovered that psychological injury or illness
occurring after the age of majority was caused by the sexual
assault, whichever expires later, for any of the following actions:

“(1) An action against any person for committing an act of
childhood sexual assault.

“(2) An action for liability against any person or entity who owed
a duty of care to the plaintiff, if a wrongful or negligent act by
that person or entity was a legal cause of the childhood sexual
assault that resulted in the injury to the plaintiff.

“(3) An action for liability against any person or entity if an
intentional act by that person or entity was a legal cause of the
childhood sexual assault that resulted in the injury to the
plaintiff.” (§ 340.1, subd. (a)(1)–(3).)




                                  6
representative, or agent, or the person or entity failed to take
reasonable steps or to implement reasonable safeguards to avoid
acts of childhood sexual assault.” (§ 340.1, subd. (c).)
       Robson and Safechuck filed their lawsuits before their 40th
birthdays, so their claims against the third-party corporations
would have been timely under the revised statute without the
need to resort to the exception contained in section 340.1,
subdivision (c). The only question is whether the newly extended
limitations period applies to plaintiffs’ claims. The corporations
do not dispute these revisions apply to plaintiffs’ nonfinal cases
still pending on appeal, rendering their claims timely. We agree
and find their dispute under the previous statutory provisions to
be moot.
       Generally, for claims that have not expired under a former
limitations period, “an enlarged limitations period ordinarily
applies and is said to apply prospectively to govern cases that are
pending when, or instituted after, the enactment took effect.”
(Quarry v. Doe I (2012) 53 Cal.4th 945, 956.) For claims that
have lapsed under the former limitations period, “revival of the
claim is seen as a retroactive application of the law under an
enlarged statute of limitations. Lapsed claims will not be
considered revived without express language of revival.” (Id. at
p. 957; see id. at p. 980 [“[O]rdinarily the Legislature has
authority to enlarge limitations periods even as to lapsed claims,
as long as it does so expressly or otherwise makes its intent
unmistakably clear.”].) Retroactive application of statutory
revisions cannot, however, reopen cases that have been litigated
to final judgments. (Perez v. Roe I (2006) 146 Cal.App.4th 171,
188 (Perez).)




                                 7
       The newly revised section 340.1 contains two subdivisions
that expressly preserve and revive nonfinal claims. Under
subdivision (q), “Notwithstanding any other provision of law, any
claim for damages described in paragraphs (1) through (3),
inclusive, of subdivision (a) that has not been litigated to finality
and that would otherwise be barred as of January 1, 2020,
because the applicable statute of limitations, claim presentation
deadline, or any other time limit had expired, is revived, and
these claims may be commenced within three years of January 1,
2020. A plaintiff shall have the later of the three-year time
period under this subdivision or the time period under
subdivision (a) as amended by the act that added this
subdivision.” (§ 340.1, subd. (q).) Similarly, subdivision (r)
states, “The changes made to the time period under subdivision
(a) as amended by the act that amended this subdivision in 2019
apply to and revive any action commenced on or after the date of
enactment of that act, and to any action filed before the date of
enactment, and still pending on that date, including any action or
causes of action that would have been barred by the laws in effect
before the date of enactment.” (§ 340.1, subd. (r).)
       The import of section 340.1, subdivisions (q) and (r) is clear:
the Legislature intended to preserve and revive all nonfinal
claims. Plaintiffs filed their lawsuits before their 40th birthdays
and their cases remain pending on appeal, so they have not
reached finality. (See Perez, supra, 146 Cal.App.4th at p. 179.)
The extended limitations period therefore applies to render their
claims timely.
       We decline to reach any other issues. In Robson’s case,
there are no other issues to decide—the trial court granted
summary judgment solely because his claims were barred by the




                                  8
former statute of limitations, and the corporations concede the
judgment must be reversed. In Safechuck’s case, the trial court
sustained the corporations’ demurrer because his claims were
time-barred. The corporations urge us to partially affirm the
judgment on the alternate ground that Safechuck failed to
adequately allege his claims for negligent supervision, negligent
hiring/retention, negligent failure to warn, train, or educate, and
breach of fiduciary duty. We decline to do so and leave those
issues to the trial court on remand.4
                           DISPOSITION
      The judgments are reversed and the matters remanded for
further proceedings in accordance with this opinion. Appellants
are awarded costs on appeal.
      CERTIFIED FOR PUBLICATION




                                           BIGELOW, P. J.
We concur:



                  GRIMES, J.




                  WILEY, J.


4     Given we decline to address the remaining issues in
Safechuck’s case, we reject the corporations’ request to stay
Robson’s case until we have issued our opinion in Safechuck.




                                 9